NO. 07-07-0273-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                    JUNE 5, 2008
                           ______________________________

                     ROBERTO ANDRES MARTINEZ, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

              FROM THE 187TH DISTRICT COURT OF BEXAR COUNTY;

            NO. 2004CR1620; HONORABLE RAYMOND ANGELINI, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Appellant, Roberto Andres Martinez, pleaded nolo contendere to the offense of

Violating Sex Offender Registration. Pursuant to a plea agreement, the trial court placed

the appellant on deferred adjudication community supervision for a period of two years and

a fine of $1,200. The State subsequently filed a motion to Enter Adjudication of Guilt and

Revoke Community Supervision. When advised of the allegations against him, appellant

initially pleaded “not true” to all allegations. At a subsequent hearing, appellant entered

a plea of “true” to several of the allegations. As a result of his plea of true, the trial court
assessed punishment of confinement in the Texas Department of Criminal Justice-State

Jail Division for a period of two years. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of his right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of his right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




                                              2
       Accordingly, counsel’s motion to withdraw is hereby granted1 and the trial court’s

judgment is affirmed.




                                                 Mackey K. Hancock
                                                      Justice




Do not publish.




       1
        Counsel shall, within five days after the opinion is handed down, send his client a
copy of the opinion and judgment, along with notification of the defendant’s right to file a
pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                             3